DETAILED ACTION
	This Office action is responsive to communication received 11/19/2021 – Election.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
	This application claims benefit of 62/881,271 07/31/2019 and is a CIP of 16/523,839 07/26/2019 PAT 11013964 which is a CON of 15/831,515 12/05/2017 PAT 10398946 which is a CON of 15/003,494 01/21/2016 PAT 9868035 which claims benefit of 62/107,240 01/23/2015
and claims benefit of 62/254,081 11/11/2015 and is a CIP of 14/282,786 05/20/2014 PAT 9327170 which is a CIP of 13/795,653 03/12/2013 PAT 9168426 and is a CIP of 13/429,319 03/24/2012 PAT 8790191 and is a CIP of 13/468,663 05/10/2012 PAT 8926447 and is a CIP of 13/468,675 05/10/2012 PAT 8932147 and is a CIP of 13/735,123 01/07/2013 PAT 9192823
and said 13/429,319 03/24/2012 claims benefit of 61/590,232 01/24/2012 and claims benefit of 61/529,880 08/31/2011 and said 13/468,663 05/10/2012 is a CIP of 13/429,319 03/24/2012 PAT 8790191 and said 13/468,675 05/10/2012 is a CIP of 13/429,319 03/24/2012 PAT 8790191 and said 13/735,123 01/07/2013 is a CIP of 13/468,663 05/10/2012 PAT 8926447
and is a CIP of 13/468,675 05/10/2012 PAT 8932147 and is a CIP of 13/468,677 05/10/2012 PAT 8419567 which is a CON of 13/429,319 03/24/2012 PAT 8790191. 
Drawings
The drawings were received on 07/31/2020.  These drawings are acceptable.
Information Disclosure Statement
The IDS received 01/22/2021 contains a discrepancy with respect to Citation No. 8, which is listed as Patent Number 5624300, having an Issue Date of 1997-04-29 and a Patentee named Atsushi.  PTO records indicate that USPN 5624300 includes a Patentee named Kishii et 
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-14), along with Species 2 of Group 1 (Fig. 12) without traverse, and Species I of Group 2 (Fig. 14) with traverse in the reply filed on 11/19/2021 is acknowledged.  The traversal is on the ground(s) that each of the inventions share the feature of a golf coupling mechanism comprising an extender.  The applicant further argues that there would be no serious search burden on the part of the Office to examine the embodiments in Invention I and Invention II, noting that a similar search string would be used to retrieve prior art related to both inventions.  Applicant further urges that examining the claims related to both Species 1 of Group II (Fig. 14) and Species 2 of Group II (Fig. 16) would not place an undue search burden on the Office.  
Upon further review, the further Species requirement (i.e., between Group I – Type of Head and Group II – Type of Extender) set forth in the requirement dated 09/27/2021 has been withdrawn.  In other words, this response will address applicant’s election of Invention I (claims 1-14), with traverse.  
Applicant’s arguments regarding the apparent lack of an undue search burden and the example search string provided by the applicant to show what the applicant believes to be a search term that would easily generate prior art related to both Invention I and Invention II are not deemed persuasive.  The examiner is responsible for determining what search string, search queries, databases and/or search engines are to be employed to provide a complete search of the invention(s) and to what extent such searches will impose an undue burden upon the examiner.  In addition, the previous restriction requirement clearly set forth the rationale for requiring restriction in a combination/subcombination setup, as is the case here.  Specifically, the previous requirement stated: 


The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

4.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  Additional searching would be required to search for both inventions.”

The restriction requirement between Invention I and Invention II is still deemed proper and is therefore made FINAL. 
	Claims 1-14 will be examined on the merits. 
Status of Claims
	Claims 1-20 remain pending.
Claims 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2021.
FOLLOWING IS AN ACTION ON THE MERITS:
/
/
/
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 31, “the lie angle” should read --a lie angle-- for proper antecedent basis. 
As to claims 2-6, these claims share the indefiniteness of claim 1.
As to claim 7, line 2, “restrict the rotation” should either read --restrict a rotation-- or simply --restrict rotation-- for proper antecedent basis. 
As to claim 9, line 5, “restrict the rotation” should either read --restrict a rotation-- or simply --restrict rotation-- for proper antecedent basis. 
As to claim 11, line 5, “restrict the rotation” should either read --restrict a rotation-- or simply --restrict rotation-- for proper antecedent basis. 
As to claim 13, line 4, “member” should read --members--. 
As to claim 14, line 1, --the-- should precede “removable”.  In line 2, “a” should be deleted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 10,398,946 in view of Holt (US PUBS 2008/0119301), Clausen (US PUBS 2008/0318705) and Beach (USPN 7,887,431). The claimed invention of the ‘946 patent differs from the instant claims in that the ‘946 claimed invention lacks a recitation of “an iron-type club head comprising a loft angle greater than 28 degrees” and further lacks a recitation of “the sleeve axis is angled with respect to the hosel bore axis such that the sleeve bore is non-concentric with the hosel bore”.  Holt teaches the combination of a coupling mechanism along with either a wood-type golf club head or an iron-type golf club head (Figs. 18-20), while Clausen shows it to be old in the art to provide an iron-type club head with a loft angle greater than 28 degrees, specifically the 6-iron and the 7-iron clubs (i.e., see paragraph [0029] in Clausen).  With the combined teachings of Holt and Clausen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘946 patent by mating the claimed coupling mechanism with an iron-type golf club head having a loft angle greater than 28 degrees to enable a struck golf ball to follow a trajectory that is expected when using iron-type clubs such as a 6-iron or 7-iron.  While iron-type club heads may vary slightly in the design of the loft angle, especially within a set of clubs, a loft angle of 28 degrees is commonly reserved for the middle irons in a set.  Further, the prior art to Beach shows it to be old in the art to provide a non-concentric or offset relationship between a sleeve axis and a hosel bore so that the shaft loft and/or lie may be readily adjusted.  See col. 25, line 60 through col. 26, line 9 and Fig. 60 in Beach.  In view of the further teaching in Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘946 patent by including a non-concentric orientation between the sleeve axis and the hosel bore axis in order to enable the sleeve to be inserted at various angular positions to adjust the lie and/or loft of the shaft. 
“wherein: the first through eighth couplers comprise a coupler length; and the coupler length is greater than or equal to approximately 0.260 inch and less than or equal to approximately 0.38 inch” along with the further limitations “wherein: the shaft sleeve cap is removably coupled with the shaft sleeve body; and the shaft sleeve cap comprises soft polymer plastic, wherein the soft polymer plastic can be no greater than 55 on the Shore D durometer scale”.  Any remaining differences between the instant claims 1-7 and claims 1-18 of the ‘946 patent are deemed to be minor differences in phrasing and arrangement of the claimed elements including for example the arrangement of the shaft sleeve, the hosel bore, and the first through eighth couplers.  

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 11,013,964 in view of Holt (US PUBS 2008/0119301), Clausen (US PUBS 2008/0318705) and Beach (USPN 7,887,431). The claimed invention of the ‘964 patent differs from the instant claims in that the ‘964 claimed invention lacks a recitation of “an iron-type club head comprising a loft greater than 28 degrees” and further lacks a recitation of “the sleeve axis is angled with respect to the hosel bore axis such that the sleeve bore is non-concentric with the hosel bore”.  Holt teaches the combination of a coupling mechanism along with either a wood-type golf club head or an iron-type golf club head (Figs. 18-20), while Clausen shows it to be old in the art to provide an iron-type club head with a loft angle greater than 28 degrees, specifically the 6-iron and the 7-iron clubs (i.e., see paragraph [0029] in Clausen).  With the combined teachings of Holt and Clausen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘964 patent by mating the claimed coupling mechanism with an iron-type golf club head having a loft angle greater than 28 degrees to 
As for the remaining limitations in the instant claims,  the claims of the ‘964 patent are more specific than the instant claims and therefore encompass the limitations of the instant claims.  For example, the claims of the ‘964 patent further require “wherein: the first through fourth couplers comprise a coupler length; and the coupler length is greater than or equal to approximately 0.260 inch and less than or equal to approximately 0.38 inch” along with the further limitations “wherein: a contact area defined by the interface between the first coupler and one of the sixth coupler, seventh coupler, and eight coupler is approximately 51% to approximately 79%...wherein: a contact area defined by the interface between the first coupler and the fifth coupler is approximately 90% to approximately 95%...wherein: a contact area defined by the interface between one of the second coupler, third coupler, and fourth coupler, and one of the sixth coupler, seventh coupler, and eighth coupler is approximately 90% to approximately 95%”. Any remaining differences between the instant claims 1-7 and claims 1-19 of the ‘964 patent are deemed to be minor differences in phrasing and arrangement of the claimed elements including for example the arrangement of the shaft sleeve, the hosel bore, and the first through eighth couplers.  
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of USPN 8,790,191 in view of Holt (US PUBS 2008/0119301), (Clausen (US PUBS 2008/0318705) and Beach (USPN 7,887,431). The claimed invention of the ‘191 patent differs from the instant claims in that the ‘191 claimed invention lacks a recitation of “an iron-type club head comprising a loft greater than 28 degrees and a hosel” and further lacks a recitation of “the sleeve axis is angled with respect to the hosel bore axis such that the sleeve bore is non-concentric with the hosel bore”.  Holt teaches the combination of a coupling mechanism along with either a wood-type golf club head or an iron-type golf club head (Figs. 18-20), while Clausen shows it to be old in the art to provide an iron-type club head with a loft angle greater than 28 degrees, specifically the 6-iron and the 7-iron clubs (i.e., see paragraph [0029] in Clausen).  With the combined teachings of Holt and Clausen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘191 patent by mating the claimed coupling mechanism with an iron-type golf club head having a loft angle greater than 28 degrees and further including a hosel to enable a struck golf ball to follow a trajectory that is expected when using iron-type clubs such as a 6-iron or 7-iron.  While iron-type club heads may vary slightly in the design of the loft angle, especially within a set of clubs, a loft angle of 28 degrees is commonly reserved for the middle irons in a set.  Further, the prior art to Beach shows it to be old in the art to provide a non-concentric or offset relationship between a sleeve axis and a hosel bore so that the shaft loft and/or lie may be readily adjusted.  See col. 25, line 60 through col. 26, line 9 and Fig. 60 in Beach.  In view of the further teaching in Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘191 patent by including a non-concentric orientation between the sleeve axis and the hosel bore axis in order to enable the sleeve to be inserted at various angular positions to adjust the lie and/or loft of the shaft. 
“wherein: the first lie angle is approximately 0.2 degrees to approximately 4 degrees lower than the third lie angle; the second lie angle is approximately 0.2 degrees to approximately 4 degrees greater than the fourth lie angle; the third loft angle is approximately 0.2 degrees to approximately 4 degrees lower than the first loft angle; and the fourth loft angle is approximately 0.2 degrees to approximately 4 degrees greater than the second loft angle” along with the further limitations “wherein: the first arcuate surface comprises a first quadric surface comprising a portion of at least one of: a first paraboloid surface; or a first hyperboloid surface; and the second arcuate surface comprises a second quadric surface comprising a portion of at least one of: a second paraboloid surface; or a second hyperboloid surface”.   Any remaining differences between the instant claims 1-7 and claims 1-19 of the ‘191 patent are deemed to be minor differences in phrasing and arrangement of the claimed elements including for example the arrangement of the shaft sleeve, the hosel bore, and the first through eighth couplers.  

Further Observations on Double Patenting
	Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related applications and patents listed herein below.  While no double patenting rejections based on the applications and patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the copending applications and patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case.   It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related applications and patents identified here, is best equipped to recognize any potential double patenting concerns and The applicant is respectfully requested to provide further comment as to whether he believes that the claims of any of the applications and/or USPNs listed below conflict, or do not conflict, with the claims of the instant application.
	Application Serial Nos:  17/330,309; and 17/304,836
	USPNs:   10518149; 10137345; 10004952; 9868035; 9327170; 9192823; 9168426; 8932147; 8926447; and 8419567. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Karsten (US PUBS 2018/0093141) in view of Holt (US PUBS 2008/0119301) and Clausen (US PUBS 2008/0318705). 
At the outset, it is noted that the effective filing date accorded to the claimed subject matter in independent claim 1, and thus also accorded to dependent claims 4 and 7, is the actual filing date of this application, 07/31/2020.  Here, independent claim 1 requires “a loft angle greater than 28 degrees”, which is first disclosed in this current CIP filing.    See MPEP §2133.01. 
As to claim 1, Karsten discloses a golf club golf club (Fig. 1) comprising: a club head (101) comprising: a hosel (1015); and a golf coupling mechanism (1000) configured to be inserted into the hosel (i.e., coupling mechanism 1000 is configured to be inserted into hosel 1015 at Fig. 1) and configured to couple a golf club shaft (102) with the club head (i.e., coupling mechanism 1000 couples shaft 102 with golf club head 101 at Fig. 1); wherein: the hosel (1015) comprises a hosel bore (i.e., see paragraph [0053]; hosel 1015 comprises a hosel bore (not labeled) 
Although Karsten briefly mentions that the invention may be applied to iron-type golf clubs, Karsten fails to explicitly disclose an “iron-type club head comprising a loft angle greater than 28 degrees”, as required by claim 1.  Holt teaches the combination of a coupling mechanism along with either a wood-type golf club head or an iron-type golf club head (Figs. 18-20), while Clausen shows it to be old in the art to provide an iron-type club head with a loft angle greater than 28 degrees, specifically the 6-iron and the 7-iron clubs (i.e., see paragraph [0029] in Clausen).  With the combined teachings of Holt and Clausen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Karsten by mating the coupling mechanism with an iron-type golf club head having a loft angle greater than 28 degrees to enable a struck golf ball to follow a trajectory that is expected when using iron-type clubs such as a 6-iron or 7-iron.  While iron-type club heads may vary slightly in the design of the loft angle, especially within a set of clubs, a loft angle of 28 degrees is commonly reserved for the middle irons in a set. 
As to claims 2 and 3, that the sleeve coupler set is further required to include a fifth coupler, a sixth coupler, a seventh coupler and an eighth coupler is deemed to be an obvious duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the 
As to claim 4, see paragraphs [0079]-[0082]. 
As to claims 5 and 6, that the receiver coupler set is further required to include a fifth receiver coupler, a sixth receiver coupler, a seventh receiver coupler and an eighth receiver coupler is deemed to be an obvious duplication of parts.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Here, an increase in the number of receiver couplers would have provided a mating cooperating relationship with any added sleeve couplers to steadfastly secure the shaft relative to the club head. 
As to claim 7, the sleeve coupler set (3110) of the shaft sleeve (1100) is configured to sit against the receiver coupler set (i.e., see paragraph [0080]; receiver coupler set 3210) of the hosel bore to restrict the rotation (i.e., see paragraph [0075]; coupler set 3110 is configured to restrict rotation) of the shaft (102) relative to the club head (101). 
/
/
/
/
Allowable Subject Matter
Claims 8, 10 and 12 are allowable over the prior art of record.  The most relevant prior art includes Karsten (US PUBS 2018/0093141), Holt (US PUBS 2008/0119301), Clausen (US PUBS 2008/0318705) and Bennett (US PUBS 2015/0038250).   
As to independent 8, Bennett shows a golf club with an interchangeable shaft system and teaches a removable spacer (i.e., spacer 472 at Fig. 57); and a removable extender (i.e., extension member 451 at Fig. 56, 57); and a golf coupling mechanism (i.e., paragraph [0190]; interchangeable shaft system 420) configured to change a length of a golf club shaft (i.e., paragraph [0190]; interchangeable shaft system 420 is configured to change a length of shaft 454 at Fig. 56).  However, neither Bennett nor any of the remaining prior art references of record, whether taken singularly or in combination, shows, suggests or otherwise renders obvious a configuration in which the removable spacer is configured to couple with the top section of the shaft sleeve and further in which the removable extender is configured to couple with the bottom section of the shaft sleeve. None of the cited prior art teaches or fairly suggests a removable spacer configured to couple with a top section of a shaft sleeve along with a removable extender configured to couple with a bottom section of a shaft sleeve in combination with the each and every remaining element of the claimed golf club, as specifically set forth in independent claim 8. 
Claims 9, 11, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 13A in Thomas (‘333);
Fig. 2B in Thomas (‘608);

Figs. 5, 6 in Shmizu. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711